Appeal by the defendant from two judgments of the Supreme Court, Kings County (Pincus, J.), both rendered August 18, 1988, convicting him of manslaughter in the first degree under indictment No. 1626/ 87, upon a jury verdict, and criminal possession of a weapon in the second degree under indictment No. 5524/88, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion when it permitted the prosecutor to elicit from Detective Gerecitano, on redirect examination, that during the course of his investigation of the homicide, two individuals provided him with the name "Jonathan”. The defense counsel "opened the door” to this line of questioning on cross-examination when he asked the detective how he had become aware of the defendant’s name and attempted to raise an inference of recent fabrication by suggesting that the detective had been provided only with the name "John”. It was therefore proper for the prosecutor to *642pursue this line of questioning to explain and clarify that issue (see, People v Melendez, 55 NY2d 445). Any prejudice caused by the detective’s gratuitous comment that "Jonathan” was described to him as a drug dealer was minimized by the court’s immediate instruction to the jury to disregard it.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.